internal_revenue_service number release date index number department of the treasury washington dc person to contact telephone number refer reply to cc psi 4-plr-137135-01 date date re legend trust trustee decedent date date date court state dear this is in response to your letter dated date in which a ruling was requested concerning the generation-skipping_transfer_tax consequences of a proposed reformation of trust decedent died testate on date under item vi of decedent’s will decedent established trust for the primary benefit of decedent’s wife decedent’s four children and their issue under item vi of the will the trustee is required to distribute one- half of the trust net_income to decedent’s wife for life the balance of the trust net_income is to be divided into four shares with one share payable to each living child of decedent and if a child is not living to the deceased child’s issue per stirpes upon the death of the decedent’s wife all the trust net_income is to be divided into four equal a small monthly payment was to be made to decedent’s sister for the life-time support of decedent’s brother if the sister predeceased the brother the monthly payment was to be paid to the brother parts and distributed to the decedent’s children or their surviving issue as the case may be under item vii of the will the trustee has discretion to distribute to each trust_beneficiary that beneficiary’s respective portion of corpus to meet any emergency produced by sickness accident or similar cause item xii m of the will provides i t is intended that only the cash dividends and actual distribution of income from the businesses represented by the securities or holdings that are part of the trust estate shall be treated by the trustee as income distributable to the beneficiaries any stock_dividends or other extraordinary distributions shall be deemed to be a part of and added to the corpus of the trust estate the trustees are authorized to determine whether or not a distribution shall be regarded as income or as corpus and the reasonable determination of the trustees shall be binding and conclusive upon all parties under item vi of the will the trust will terminate years after the death of the last survivor of decedent’s wife and decedent’s four children at the time of termination the trustee is to distribute the principal of the trust estate in equal shares to the decedent’s living grandchildren with a share for the child children or descendants thereof of any deceased grandchild to be divided among such child children or descendants thereof per stirpes the last survivor of decedent’s wife and children died date and accordingly the trust will terminate on date the trust’s portfolio has been weighted heavily in low-basis highly appreciated equities and produces a low annual return one or more beneficiaries of trust expressed a wish to receive greater income from trust raising a controversy as to the actions by the trustee in connection with distributions to the beneficiaries the trustee petitioned the appropriate state court for construction direction and declaratory_judgment the petition asks the court to construe the provisions of the will and state law to determine whether the trustee is authorized under the will and state law to allocate a portion of capital appreciation to income and then to adopt and implement a total return policy under this policy the trustee could allocate a portion of capital appreciation to income so that the amount distributable annually to the current beneficiaries equals the greater of three and one-half percent ½ of the market_value of the trust per annum or all net_income under state law court upon petition may construe the will settle uncertainties with regard to the rights of beneficiaries and authorize the trustee to adopt a total return policy in the present case trust was irrevocable on date it is represented that no additions or contributions have been made to trust after that date you have requested a ruling that if the court construes the will to authorize the trust to provide for a ½ total return policy as outlined above the implementation by the trustee of the court’s ruling will not cause the trust to lose its exempt status for purposes of the generation-skipping_transfer_tax under sec_2601 of the internal_revenue_code sec_2601 imposes a tax on every generation-skipping_transfer made by a transferor to a skip_person under a of the tax_reform_act_of_1986 the generation-skipping_transfer_tax is generally applicable to generation-skipping transfers made after date however under b a of the tax reform act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the tax does not apply to a transfer from a_trust if the trust was irrevocable on date and no addition actual or constructive was made to the trust after that date under sec_26 b ii any trust in existence on date will be considered irrevocable unless the settlor had a power that would have caused inclusion of the trust in his or her gross_estate under sec_2038 or sec_2042 if the settlor had died on date sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax will not cause the trust to lose its exempt status the regulation provides that the rules contained in the paragraph are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 and provides that a modification will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification will not result in the shift of a beneficial_interest to a lower generation beneficiary if the modification does not result in an increase in the amount of a gst transfer or the creation of a new gst transfer in the present case the proposed reformation of the method of distribution under trust to provide for the distribution of the greater of trust’s annual net_income or ½ of trust’s total value as determined on an annual basis will not result in a shift of any beneficial_interest in trust to any beneficiary who occupies a generation lower than the persons holding the beneficial interests prior to the reformation see sec_26 b i e example further the proposed reformation will not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in trust accordingly based on the facts submitted and the representations made the proposed reformation will not cause trust to lose its exempt status for purposes of the generation-skipping_transfer_tax under sec_2601 the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for the ruling it is subject_to verification on examination except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code we are specifically not ruling on the gift_tax and income_tax consequences of the reformation the ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent assistant to the branch chief branch office of associate chief_counsel passthroughs and special industries sincerely yours lorraine e gardner enclosure copy for sec_6110 purposes cc
